    Case 4:19-cv-01106 Document 20 Filed on 04/16/19 in TXSD Page 1 of 3




       IN THE UNITED STATES DISTRICT COURT FOR THE
      SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

PATRICK HENRY MURPHY, JR.,                     §
Plaintiff,                                     §
                                               §
v.                                             §
                                               §
BRYAN COLLIER, Executive Director,             §
Texas Department of Criminal Justice,          §
Huntsville, Texas                              §
                                               § Civil No.4:19-cv-01106
LORIE DAVIS, Director, Texas Department § ***CAPITAL CASE***
of Criminal Justice, Correctional Institutions §
Division, Huntsville, Texas                    §
                                               §
BILLY LEWIS, Warden, Texas Department §
of Criminal Justice, Huntsville Unit,          §
Huntsville, Texas                              §
                                               §
Defendants.                                    §


                  Certificate of Interested Persons

     Pursuant to this Court’s April 1 Order for Conference and

Disclosure of Interested Parties, Counsel for Plaintiff file this

Certificate of Interested Persons. Plaintiff is not a corporate party. No

persons, associations of persons, firms, partnerships, corporations,

                                     1
    Case 4:19-cv-01106 Document 20 Filed on 04/16/19 in TXSD Page 2 of 3




affiliates, parent corporations, or other entities are financially

interested in the outcome of this litigation.

                         Respectfully submitted,

        /s/ David R. Dow                      /s/ Jeffrey R. Newberry
    _______________________                  _______________________
          David R. Dow                          Jeffrey R. Newberry
    Texas Bar No. 06064900                   Texas Bar No. 24060966
     University of Houston                     University of Houston
           Law Center                                Law Center
       4604 Calhoun Rd.                           4604 Calhoun Rd.
   Houston, Texas 77204-6060                Houston, Texas 77204-6060
       Tel. (713) 743-2171                      Tel. (713) 743-6843
       Fax (713) 743-2131                       Fax (713) 743-2131

               Counsel for Patrick Henry Murphy, Plaintiff




                                     2
    Case 4:19-cv-01106 Document 20 Filed on 04/16/19 in TXSD Page 3 of 3




                         Certificate of Service

      I certify that on April 16, 2019, I electronically filed the foregoing
pleading using the electronic case-filing system of the Court. A notice of
electronic filing was sent to:

     Leah O’Leary
     Amy Prasad
     Office of the Attorney General
     P.O. Box 12548 7th Fl.
     William P. Clements Building
     Austin, Texas 78711-2548
     Tel. 512-463-2080

                                               s/ Jeffrey R. Newberry
                                               ____________________
                                               Jeffrey R. Newberry




                                     3
